On Motion to Dismiss and for Certiorari.
The opinion of the Court was delivered by
Bermudez, C. J.
The appellee complains that the transcript is made in violation of the rules of this Court and is materially deficient.
Since the filing of the motion to dismiss, and before its calling, the appellant has moved for an order on the clerk of the district court to complete the record, siiecifying the documents desired.
There is no verified averment that the transcript is incomplete by the fault of the appellant, who is protected by the clerk’s certificate which attests the fullness of the record.
It is apparent that the transcript was made in such utter disregard of the rules of the Court, that far from facilitating, it embarrasses an investigation of the case.
We will not undertake to enumerate the many different particulars in which it thus violates those rules, but simply refer to the motion to dismiss for specification on the subject.
It is proper that the attention of the clerk of the lower court' be drawn, not only to the rules of this Court, hut also to section 1907 of the R. S., which vests this Court with certain punitory powers to he exercised where the irregularities and deficiencies which exist in transcripts are attributable to the clerk.
We cannot dismiss the appeal and must grant the motion of the appellant. We will reserve the rights of the appellee, if auy, to move *296seasonably for the dismissal of the appeal, after the motion of appellant will have been acted upon, should the transcript then be defective-by appellant’s fault; but, in as much as compliance with that motion would amount to a patching up of the objectionable transcript, we think that the clerk should be made to do what he has omitted and should do.
It is therefore ordered that the clerk of the civil district court for the-parish of Orleans do, within a delay of fifteen days, make such new transcript of the record below, as the rules of this Court and the law require, at his costs, under penalty of such fine as the' Court may deem proportioned to a dereliction of duty on his part in the matter.